NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                         MOTION AND, IF FILED, DETERMINED

                                                   IN THE DISTRICT COURT OF APPEAL

                                                   OF FLORIDA

                                                   SECOND DISTRICT

WILLIAM J. MORRIN,                    )
                                      )
           Appellant,                 )
                                      )
v.                                    )                        Case No. 2D13-5669
                                      )
                                      )
STATE OF FLORIDA,                     )
                                      )
           Appellee.                  )
______________________________________)

Opinion filed July 8, 2015.

Appeal from the Circuit Court for Charlotte
County; Alane C. Laboda, Judge.

Howard L. Dimmig, II, Public Defender, and
Alisa Smith, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.


LUCAS, Judge.

              In this Anders1 appeal, William Morrin challenges the legality of his

postrevocation prison sentences. We find merit in one of the points he raises, and the

State has conceded error. We reverse the circuit court's sentences.


              1
                  Anders v. California, 386 U.S. 738 (1967).
              The record reflects that Mr. Morrin was charged with four counts of lewd or

lascivious battery committed between July and September of 1990. Mr. Morrin entered

a plea to the four counts. The trial court sentenced him to fifteen years in prison on

count one followed by seven years in prison on count two. This prison sentence was to

be followed by seven years of probation on count two, with that probation to run

concurrently with ten years of probation on counts three and four. He completed the

prison portion of his sentence. In 2011, as part of a negotiated agreement with the

State, Mr. Morrin admitted to violating the terms of his probation, and he received a total

sentence of twenty-seven years in prison. After a successful motion pursuant to Florida

Rule of Criminal Procedure 3.800(a), the circuit court vacated Mr. Morrin's

postrevocation sentences because he had already completed his sentence of

imprisonment on count two prior to the filing of the probation violation affidavit. The

court then resentenced him to fifteen years in prison on count three followed by twelve

years in prison on count four.

              Mr. Morrin argues that his postrevocation sentences are illegal because

the court failed to award him credit for time he had served in prison on his original

sentence against his postrevocation sentence. Mr. Morrin's argument is correct. See

Tripp v. State, 622 So. 2d 941 (Fla. 1993). As this court explained in Freeman-Jew v.

State, 18 So. 3d 1254, 1256 (Fla. 2d DCA 2009), under Tripp,

              when a court imposes a postrevocation sentence where the
              original sanctions on two underlying offenses were prison for
              the first offense followed by probation for the second
              offense, the court is required to award credit for time served
              on the first offense toward the new prison sentence on the
              second offense.




                                           -2-
             Mr. Morrin did not receive any Tripp credit. Tripp is applicable because

Mr. Morrin's offenses took place before October 1, 1998. Tripp, 622 So. 2d at 942 n.2.

Accordingly, we reverse and remand for the circuit court to award Mr. Morrin credit for

the time he served in prison on counts one and two against his total twenty-seven-year

sentences on counts three and four. See Hodgdon v. State, 789 So. 2d 958, 963 (Fla.

2001).

             Reversed and remanded.



ALTENBERND and SLEET, JJ., Concur.




                                          -3-